DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image capture device comprising:
a processor configured to: 
sort all of the tiles based on the maximum flare level of each tile so that the tiles are sorted in a descending order from the tile with a highest of the maximum flare level to the tile with a lowest of the maximum flare level, in combination with other claim limitations.
Claims 2-10 are allowed as being dependent from claim 1.

Regarding claim 11, the prior art of the record fails to show or fairly suggest a method comprising:
applying a flare compensation to a subset of the tiles based on the flare levels to obtain a processed image, wherein applying the flare compensation includes forcing a zero-flare compensation at an edge between a first tile and a second tile of the tiles, in combination with other claim limitations.
Claims 12-15, 17, 21 are allowed as being dependent from claim 11.


a processor configured to: 
sort all of the thumbnail tiles based on the contrast value of each thumbnail tile in an ascending order from the thumbnail tile with a lowest contrast value to the thumbnail tile with a highest contrast value, in combination with other claim limitations.
Claims 19-20 are allowed as being dependent from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          8/24/2021